Citation Nr: 0939646	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a chronic 
neck/cervical spine disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for Grade I spondylolisthesis, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1992 to May 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for a 
bilateral knee disability and for a cervical spine 
disability.  Also in the October 2004 rating decision, the RO 
granted service connection for Grade I spondylolisthesis of 
the lumbar spine and assigned a zero percent rating for the 
low back disability.  In a May 2007 rating decision, the RO 
increased the initial rating to 10 percent.  The Veteran 
appeals for the assignment of a higher initial rating.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  

These claims were remanded by the Board in July 2008 for 
further development, to include obtaining additional service 
treatment records and a new VA examination.  This development 
has been completed, and the claims are ready for 
adjudication.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran was 
diagnosed as having retropatellar femoral knee syndrome on 
active duty; there is no post-service medical evidence of a 
diagnosis of a bilateral knee disability; and there is no 
competent evidence that links a current bilateral knee 
disability to any incident of or finding recorded during 
service.  

3.  The evidence of record indicates that the Veteran had a 
neck/cervical spine disability while on active duty; in-
service X-rays showed cervical spondylosis with osteophytes; 
there is post-service medical evidence of a diagnosis of a 
cervical spine disability and continuity of symptomatology.  

4.  The Veteran's service-connected lumbar spine disability 
is symptomatic and productive of some functional limitation; 
however, his forward flexion of the thorcolumbar spine is not 
limited to 60 degrees or less; the preponderance of the 
evidence is against a finding of ankylosis or incapacitating 
episodes necessitating bed-rest prescribed by a physician; 
the combined range of motion of the thoracolumbar spine is 
well over 120 degrees; while there is a history of  muscle 
spasms such spasms or guarding do not result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; there is no medical evidence 
of an associated neurological defect warranting a separate 
compensable rating, to include but not limited to bowel and 
bladder impairment.


CONCLUSIONS OF LAW

1.  A claimed chronic bilateral knee disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  A chronic cervical spine disability was incurred during 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

3.  An initial or staged rating in excess of 10 percent for a 
Grade I spondylolisthesis of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
issued VCAA notification letters in April 2004 and May 2004, 
which informed him about the information and evidence not of 
record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  Additionally, the March 2006 Dingess letter 
provided notice regarding the establishment of a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter listed types 
of evidence that the Veteran should tell VA about or give to 
VA that may affect how VA assigned the disability evaluation, 
including information about on-going treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the Veteran.  
The letters also informed the Veteran that when a disability 
is service connected a disability rating is assigned and 
that, depending on the disability involved, VA assigns a 
rating from 0 to 100 percent, and that VA uses a schedule for 
evaluating disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2004 and May 2004 VCAA letters were issued before the 
respective rating decision on appeal; therefore, they were 
timely.  

Although the Dingess notice was issued after the rating 
decision, the case was readjudicated in the May 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  The Board also notes that 
the Veteran has not demonstrated or even pled prejudicial 
error.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
regarding the rule of prejudicial error.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which mandates more specific notice of the 
criteria necessary to substantiate a claim for an increased 
rating.  (But see Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009) (Vazquez II), which vacating in part 
Vazquez-Flores I).  However, the claim at issue in this case 
is for a higher initial rating, which is a downstream issue 
from that of service connection.  As proper VCAA notice was 
provided regarding the claim for service connection, Vazquez 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private treatment records, 
and examinations.  This evidence includes nexus opinions 
regarding the claims for service connection for a bilateral 
knee disability and for a cervical spine disability.  Such 
evidence, when considered with the remaining relevant 
evidence of record, is sufficient to resolve the service 
connection claims on appeal.  Thus, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical evidence of 
record, to include a VA examination, is also adequate to rate 
the Veteran's lumbar spine disability.  There is no duty to 
provide another examination or medical opinion with respect 
to this latter claim.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims for an 
increased rating and for service connection at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations:  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background and Analysis: Bilateral Knee Disability

The Veteran's January 1994 service treatment records showed 
that he sought treatment for his knees, complaining of pain 
for two months, particularly in his right knee.  The examiner 
found no effusion, edema, or deformity in either knee.  
However, the examiner found retropatellar crepitus and 
tenderness with compression.  The examination was negative 
for ligamental laxity.  He was diagnosed as having 
retropatellar femoral knee syndrome.  He was put on profile 
for a week, and he was instructed to ice and massage his 
knees and to do quad strengthening.  

In January and February 1995, he again sought treatment for 
chronic knee pain.  He had a normal gait, and his bilateral 
knees were without swelling, effusion, or defect.  He had no 
joint line tenderness or laxity, but he had patellar crepitus 
with range of motion tests.  He was diagnosed as having 
retropatellar pain syndrome, counseled on how to be 
responsible with his own knees, and sent for a rehabilitation 
consultation.  In February 1998, he again sought treatment 
for his knees and was diagnosed as having the same syndrome.  

His December 2002 Report of Medical History noted knee 
trouble and swollen and/or painful joints.  

During his May 2004 VA examination, the Veteran could easily 
deep knee bend to 145 degrees, but with audible popping.  His 
knees were normal in appearance, nontender, and stable.  
Although his right knee was diagnosed as having some 
crepitus, his bilateral knees were normal on physical 
examination, but occasionally symptomatic.  

In his October 2005 notice of disagreement, the Veteran 
stated that he experienced significant pain and discomfort 
when he ran in service, and he would always have to ice his 
knees and take Motrin after a run or long march.  He stated 
that his knees continue to become inflamed and irritated if 
he walks a long distance, and his knees ache and are 
unreliable if he stands for a long period of time.  

During the May 2008 Board hearing, the Veteran stated that he 
received approximately nine treatments for his knees between 
January 1994 and August 1998.  He reported how he was taught 
self treatment, which included icing his knees and taking 
Motrin after runs, road marches, and lengthy walks.  The 
Veteran claimed that he has continued to have knee problems 
since service and that he continues to take Motrin and has 
changed his lifestyle.  Additionally, Ultram, which he takes 
for his lumbar back disability, has a side effect of also 
deadening the pain in his knees.  He claimed that he still 
has crepitus and intermittent pain and swelling.  

In January 2009, the Veteran had another VA examination.  The 
Veteran reported the left knee pain was worse than his right 
knee pain and that the bilateral knee injury was the result 
of carrying heavy backpacks and patients while in the 
service, as he worked as a medic.  He acknowledged his lack 
of recorded medical visits, and he explained that he is 
married to a doctor and has a friend, Dr. D., who prescribes 
him medication without seeing him.  He currently takes 
tramadol, Motrin, and Tensodine.  The Veteran reported 
crepitus in both knees, but he denied instability, weakness, 
and locking.  In his right knee, he reported moderate flare-
ups of joint symptoms that occurred every two to three weeks 
and lasted for several hours; they occurred with demanding 
physical activity such as repetitive squatting and kneeling.  

During the January 2009 VA examination, in which the claims 
file was reviewed, the examiner found that the Veteran had a 
normal gait, but he had an abnormal shoe wear pattern, as 
there was increased wear on the outside edge of both heels.  
The examiner also found that his knees snapped and clicked, 
but they were stable and had a functional range of motion.  
His bilateral knees had flexion from 0 to 140 degrees, but 
his right knee had painful motion from 130 to 140 degrees.  
He had no additional limitations of motion on repetitive use.  
He had no fracture, dislocation, destructive lesions, or 
osteophytes.  The examiner concluded that he had a normal 
knee examination with normal imaging studies.  The snaps and 
clicks of both knees were of unknown etiology.  However, the 
examiner noted that the Veteran had occupational effects, as 
he had difficulty kneeling and squatting.  The examiner was 
unable to ascertain whether a current knee disability began 
in service without resorting to speculation, as there was a 
lack of strong evidence to connect the in-service injury with 
the current condition.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a bilateral knee 
disability.  

The Veteran was diagnosed as having retropatellar femoral 
knee syndrome in service treatment records from January 1994 
to February 1998.  His December 2002 Report of Medical 
History noted a history of knee problems.  However, the 
Veteran's May 2004 and January 2009 VA knee examinations were 
both normal, and the January 2009 X-rays showed normal 
imaging studies.  Although the snaps and clicks of both knees 
were of unknown etiology, the January 2009 examiner did not 
diagnose the Veteran with a disability.  

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current diagnosis of a disability of either knee.  It is 
pertinent to note that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  It is again pertinent to point out 
that the two most recent examinations of the Veteran's knees 
were essentially normal and both evaluations failed to result 
in a diagnosis of a chronic disability of either knee.

The Veteran is generally competent to report symptoms such as 
pain, because this requires only personal knowledge, not 
medical expertise, and it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211(1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Therefore, although the Veteran can report 
crepitus and swelling, he is not able to diagnose a bilateral 
knee disability.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a bilateral knee disability.  
Therefore, the benefit of the doubt doctrine is not 
applicable to this aspect of the appeal, and the claim for 
service connection for a bilateral knee disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Factual Background and Analysis:  Neck/Cervical Spine 
Disability

Service treatment records from June 1994 show that the 
Veteran had no trauma to his neck, and he was able to touch 
his chin to his chest.  In September 1994, his neck was noted 
to be supple.  In February 1996, the Veteran complained of 
upper back pain and was diagnosed as having a muscle strain 
and put on physical profile.  In June 1997, while seeking 
treatment for a sore throat, he complained of pain in his 
neck.  

In January 2002, the Veteran sought treatment for right 
shoulder pain and also complained of neck pain, instability, 
popping, numbness, and tingling that began a month earlier.  
A February 2002 X-ray of his cervical spine showed minimal 
narrowing of the C6-C7 disc space with large posterior 
osteophyte and encroachment on the right seventh 
neuroforamen.  In August 2002, he continued to complain of 
neck pain, and X-rays showed C5-C6 narrowing and a cervical 
spondylosis with osteophytes.  He denied instability and 
popping.  He was referred to a neurologist.  (In November 
2008, the RO notified the Veteran that neither Elmendorf 
Hospital nor the National Personnel Records Center could 
locate these neurology records.)  

The February 2003 Medical Evaluation Board recommended that 
the Veteran receive a MRI of his cervical spine to ensure 
there was no disc pathology as an etiology of the pain down 
the arm, of which he complained.  

During the May 2004 VA examination, the Veteran complained of 
a stiff neck, which occurs monthly, especially when he turns 
his head to the left.  The examiner found the Veteran's neck 
normal in appearance and nontender.  The Veteran had rotation 
to the left and right to 80 degrees, lateral flexion to the 
left and right to 50 degrees, extension to 50 degrees, and 
flexion to 55 degrees.  The examiner concluded that the 
Veteran's neck was normal, but occasionally symptomatic.  

The RO received a July 2005 letter from the Veteran's 
physical therapist while in service.  The physical therapist 
claimed that the Veteran received treatment from November 
2002 to May 2003 for cervical, upper back, and right shoulder 
pain; treatment included therapeutic exercises, cold packs, 
muscular electric stimulation, and cervical traction with a 
moist heat pack.  Neurological studies completed at Elmendorf 
Air Base concluded that there was a nerve deficit in the 
right side of the neck, shoulder, and hand causing decreased 
strength and sensation.  The Veteran was recommended for 
discharge.  

In May 2006, the RO received a list of treatments the Veteran 
received in service.  This list included physical therapy in 
September 2002 through November 2002 for cervical 
degenerative disc disease and cervical radiculitis.  

In the May 2008 Board hearing, the Veteran stated that his 
service treatment records do not contain the treatment 
history of his neck disability.  However, as noted above, the 
Veteran has submitted a copy of his physical therapy 
appointment history for his neck and shoulder.  The Veteran 
explained that there was not a distinct in-service injury, 
but he had repeated trauma associated with his duties.  

In the January 2009 VA examination, in which the claims file 
was reviewed, the Veteran explained that his cervical spine 
disability was likely related to carrying heavy backpacks and 
patients.  He again stated that his lack of medical records 
is due to his wife being a doctor and his friend, Dr. D., 
calling in prescriptions for him.  The Veteran said that the 
cervical pain is localized to the cervical spine.  He 
described the pain as moderate and occurring weekly or 
monthly, and he also reported moderate flare-ups that occur 
every two to three weeks.  He claimed to have incapacitating 
episodes and that he lost one week of work as a result of his 
combined cervical and lumbar disabilities.  

The January 2009 VA examiner found that the Veteran had a 
normal gait and no abnormal spinal curvatures.  He had left 
and right tenderness of his cervical sacrospinalis.  His 
cervical spine had flexion, extension, and left and right 
lateral flexion from 0 to 45 degrees.  He had left and right 
lateral rotation 0 to 80 degrees.  He had no additional loss 
of movement with repetitive use.  X-rays of his cervical 
spine showed mild muscular tension, consistent with 
straightening of the lordotic curve, and degenerative disc 
disease of C6-C7 with questionable significant bony 
encroachment upon intervertebral neural foramen between C6 
and C7 on the left.  He was diagnosed as having mild 
degenerative changes of his cervical spine.  The examiner was 
unable to opine as to whether the current disorder was 
related to service because of the lack of strong evidence to 
connect the in-service injury with the current related 
symptoms.  

Nevertheless, the Board finds that the evidence supports a 
grant of service connection for a cervical spine disability.  

A February 2002 X-ray of his cervical spine, taken in 
service, showed minimal narrowing of the C6-C7 disc space 
with large posterior osteophyte and encroachment on the right 
seventh neuroforamen.  Similarly, January 2009 X-rays of his 
cervical spine showed mild muscular tension, consistent with 
straightening of the lordotic curve, and degenerative disc 
disease of C6-C7 with questionable significant bony 
encroachment upon intervertebral neural foramen between C6 
and C7 on the left.  In January 2009, he was diagnosed as 
having mild degenerative changes of his cervical spine.  

The May 2004 VA examination concluded that his cervical spine 
was normal, but it appears that that examiner did not review 
the claims file.  Additionally, it appears that X-rays were 
not taken at that time.  Although the January 2009 VA 
examiner stated that he could not relate the current 
condition to the in-service injury without resort to 
speculation, the chronicity of the Veteran's complaints and 
diagnoses in his service treatment records and continuity of 
symptomatology thereafter evidences v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Some findings by their very nature 
entitlement to service connection for a cervical spine 
disability.  See 38 C.F.R. § 3.303; Savage are chronic; X-ray 
findings relating to a cervical spine disability were noted 
during service and similar findings have been confirmed by 
post-service X-ray examination.  In view of the foregoing, 
the Board finds that service connection for a cervical spine 
disability is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned his lumbar spine disability by seeking appellate 
review of the RO's initial evaluation because of his 
dissatisfaction with it as being too low.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  38 C.F.R. § 4.71a.  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide, in pertinent part, further 
guidance in rating diseases or injuries of the spine.  Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
also Plate V, 38 C.F.R. § 4.71a.  Note (5) provides that, for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or  cervical subluxation 
or dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes (effective September 26, 
2003) provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  






Factual Background:  Increased Rating

The Veteran contends, in essence, that his service-connected 
Grade I spondylosthesis of the lumbar spine has worsened.  

In October 2002, the Veteran was diagnosed as having 
spondylolisthesis.  November 2002 service treatment records 
noted that he had been placed on profile for 18 months for 
his chronic low back pain and chronic shoulder pain.  His 
December 2002 Report of Medical History noted recurrent back 
pain and numbness and/or tingling.  

The Veteran's service treatment records contain Medical 
Evaluation Board proceedings from March 2003, and the Veteran 
was noted to have chronic low back pain with Grade I 
spondylolisthesis, which was permanently aggravated by 
service and 10 percent disabling.  The February 2002 Medical 
Board Evaluation noted that his back disability was of an 
insidious onset over the previous year.  He took pain 
medications and did physical therapy.  He complained of 
occasional numbness down the right arm.  He expressed concern 
about his employment opportunities, since he was no longer 
able to work as a medic and could not do other physical jobs.  

During the May 2004 VA examination, the Veteran reported 
missing two days of work due to back pain.  He had not had 
bed rest prescribed in the past year, and no surgeries, 
injections, or loss of bowel or bladder function.  He claimed 
to have some radiating sharp pain down the back of his right 
leg, down to the middle of his thigh if he sits in a car for 
about three hours, and it is alleviated with range of motion.  
His back was normal in appearance and nontender.  He had left 
and right rotation to 90 degrees, left and right lateral 
flexion to 40 degrees, and flexion to 85 degrees.  

In July 2004, the RO received a letter from the physician, 
Dr. D., who treated the Veteran for his chronic, recurrent 
back pain.  He stated that on multiple occasions he treated 
the Veteran with spinal manipulation, and that these visits 
were never documented, as they occurred outside the clinic.  

A November 2006 VA examination diagnosed the Veteran as 
having Grade II spondylolisthesis with painful repetitive 
motion.  (There is also a notation that it was Grade I.)  He 
had no loss of strength, range of motion, or loss of 
endurance with repetitive motion.  There was no history of 
spontaneous flare-ups.  The Veteran reported losing two to 
three days of work in the past year due to back pain.  He did 
not use any assistive devices, and he could perform all 
activities of daily living without significant problem.  
However, the Veteran reported lower back pain with most 
repetitive motion or frequent lifting.  He denied any loss of 
bowel or bladder function or radiation of pain.  Range of 
motion of the lumbar spine was 0 to 95 degrees in anterior 
flexion, 30 degrees right and left posterior extension and 
rotation, and 35 degrees in right and left lateral flexion.  
On the third toe-touch attempt, he reported pain in the 
lumbar area.  

A December 2006 private treatment record noted an X-ray 
finding of bilateral pars interarticularis defect at L5.  
There was a 3 to 4 mm ventral subluxation at L5-S1, but 
elsewhere the development and alignment were normal and disc 
spaces were well maintained.  The sacroiliac joints appeared 
normal.  He was diagnosed as having bilateral pars defect L5 
with Grade I ventral slippage.  

In May 2007, the Veteran's disability rated was increased to 
10 percent, assigned for painful and limited motion under 
38 C.F.R. §§ 4.45 and 4.59, because he did not meet the 
criteria for limitation of motion alone.  See also 38 C.F.R. 
§ 4.71a, Diagnostic code 5003 and Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

In May 2008, the Veteran waived RO consideration of a letter 
written by his physician who treated him since 2001.  The 
physician stated that the Veteran is prescribed Zanaflex to 
control muscle spasms.  The physician opined that it was 
likely that the Veteran would have pain and muscle spasms 
throughout his life, due to the spondylolisthesis.  

During the May 2008 Board hearing, the Veteran reported that 
during the last two years of service he was prescribed 
Vicodin, Percocet, Demeral, diazepam, and that he developed 
localized skin rashes to these medications.  He reported that 
he currently takes Tensodine and tramadol and occasionally 
Motrin.  He stated that he gets spasms up his back that cause 
him to miss four to five days of work per year, and he has 
occasional numbness in his legs.  The Veteran further 
testified that these were incapacitating episodes from which 
he could not get out of bed.  He demonstrated how far he 
could bend over during the hearing; the Veteran indicated he 
had about 15 degrees of forward flexion.  He stated that he 
cannot sit for extended periods of time or do heavy lifting.  
He also avoids standing or walking far distances.  

During the January 2009 VA examination, the Veteran reported 
localized pain in his lumbar region and that he takes Motrin 
when his back "pops."  He again explained the lack of 
medical records, since his wife is a doctor and his friend, 
Dr. D., prescribes his medications.  He denied any bowel or 
bladder dysfunction.  As stated above, he described missing 
at least one week of work because of his combined lumbar and 
cervical spine disabilities.  His thoracolumbar spine had 
extension 0 to 30 degrees, left and right lateral flexion 0 
to 30 degrees, left and right lateral rotation 0 to 30 
degrees, and flexion 0 to 100 degrees with pain beginning 
between 80 and 90 degrees.  He did not have additional loss 
of motion on repetitive use.  Neurological testing was 
normal.  X-rays showed mild curvature of the lumbar spine 
with convexity to the right.  Height of the vertebral bodies 
and disc spaces was preserved, but there was mild anterior 
listhesis of L5 in relation to L4 and S1 with a grade I 
spondylolisthesis of L5 upon S1.  There was also bilateral 
pars interarticularis defect of L5 and very small osteophytes 
at the endplates of L4 and L5.  The sacroiliac joints 
appeared to be within normal limits.  He was diagnosed as 
having bilateral pars interarticularis defect of L5 with a 
mild grade spondylolisthesis of L5 upon S1 and also very mild 
anterior listhesis of L5 in relation to L4.  The January 2009 
VA examiner found that the Veteran had a normal gait and no 
abnormal spinal curvatures.  The examiner concluded that his 
incapacitating episodes were not due to intervetebral disc 
syndrome.  

Analysis:  Increased Rating

The Veteran's lumbar spine disability is currently evaluated 
as 10 percent disabling.  The Board finds that the disability 
does not warrant a rating in excess of 10 percent.  

Throughout the three VA examinations from May 2004 to January 
2009, the Veteran's thorocolumbar spine had forward flexion 0 
to 85 degrees, 0 to 95 degrees, and 0 to 100 degrees.  In 
order to be evaluated at 20 percent disabling, the Veteran's 
forward flexion would have to be limited to 60 degrees or 
less; in order to be evaluated at 40 percent disabling, the 
Veteran's forward flexion would have to be limited to 30 
degrees or less.  38 C.F.R. § 4.71a, DC 5237.  None of his 
examinations have had results less than 85 degrees, and his 
most recent examination showed improvement with range of 
motion to 100 degrees, although he started experiencing pain 
between 80 and 90 degrees.  

The Board notes that the Veteran takes Zanaflex to control 
muscle spasms.  However, none of his three VA examination 
found a muscle spasm or guarding severe enough to result in 
an abnormal gait or an abnormal spinal contour.  38 C.F.R. 
§ 4.71a, DC 5237.  Although the January 2009 X-rays showed 
mild curvature of his lumbar spine with convexity to the 
right, the height of the vertebral bodies and disc spaces was 
preserved.  Furthermore, the examiner specifically reported 
that the Veteran had a normal gait and no abnormal spinal 
curvatures.  

Additionally, neither the Veteran's three examinations nor 
his service or VA treatment records revealed ankylosis.  
Thus, he does not qualify for a 40, 50, or 100 percent rating 
under DC 5237.  38 C.F.R. § 4.71a.  

The Veteran reported a history of incapacitating episodes and 
current severe flare-ups that are so severe four to five 
times per year that he cannot get out of bed.  The Veteran is 
competent to report symptoms, because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  There is no evidence in 
the record to show that he was placed on bed rest prescribed 
by a physician with concurrent treatment by a physician, as 
opposed to experiencing acute signs and symptoms that the 
Veteran determined required bed rest.  If there is no record 
of the need for bed rest and treatment (as determined by a 
physician), by regulation, there was no incapacitating 
episode.  See 67 Fed. Reg. 54345, 54347 (August 22, 2002).  
Consequently, an increased rating based on incapacitating 
episodes is not warranted.  

Finally, the Veteran had no associated objective neurological 
abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  His service 
treatment records and all three VA examinations specifically 
noted that he did not have bowel or bladder dysfunctions and 
there is no diagnosis of radiculopathy of either lower 
extremity.  The January 2009 VA examination found that he had 
normal neurological testing.  

As the preponderance of the evidence is against an initial or 
staged rating in excess of 10 percent for the Veteran's low 
back disability, the benefit of the doubt doctrine is not 
applicable to this aspect of the appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v.  Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the Veteran's lumbar spine disability is 
manifested by "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
has been no showing by the Veteran that his lumbar spine 
disability causes marked interference with employment or 
necessitates any let alone frequent hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a cervical spine 
disability is granted.  

Entitlement to an increased initial or staged rating for 
Grade I spondylolisthesis of the lumbar spine, currently 
evaluated as 10 percent disabling, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


